DETAILED ACTION
This is in response to a request for continued examination (RCE) filed on 12/22/17 in which claims 1-5, 7-11, 21-28 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/17 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  For further explanation, see specification objections and response to arguments:
As best understood, recitations comparing the linear loop density have not been clearly illustrated
Claim 1 “second linear loop density is greater than the first linear loop density”
Claim 3 “fourth linear loop density is greater than the third linear loop density”
Claim 7 “wherein the second linear loop density is at least 20% larger than the first linear loop density; and/or wherein the fourth linear loop density is at least 20% larger than the third linear loop density”
Claim 21 “second linear loop density is greater than the first linear loop density”
Claim 21 “fourth linear loop density is greater than the third linear loop density”
Claim 24 “wherein the second linear loop density is at least 20% larger than the first linear loop density”
As best understood, if linear loop density is measured in units of loops per cm, the Figures, such as Figs. 5A and 5B, have not indicated a cm scale, nor have the Figures, such as Figs. 5A and 5B, indicated where such a measurement begins and ends (“tails” of loops, “apex” of loops, etc have only been indicated as examples of elements of distance in the specification, such as [0091], similar to the statement in [0013])
As best understood, if linear loop density is measured in units of loops per cm, the Figures do not show varying linear loop density; for example:
Fig. 5A: in the direction D1--there are 3 loops in a wale in P2, and there are also 3 loops in a wale in P1; as such, depending if a cm is the length of the illustrated wale of P1, then P1 and P2 have the same linear loop density; similarly, in the direction CD1--there are 6 loops in a course in Fig. 5A regardless of whether in P1 or P2; as such, if a cm is the length of the illustrated course, then the linear loop density is the same
Fig. 5B: in the direction D1-- there is 1 loop in a wale of P1 while there are 2 loops in a wale of P2; however, since the measurement of cm is unclear, it is unclear whether this illustrates 1 loop per cm in P1 and 2 loops per cm in P2; similarly, in the direction CD1-- there are 6 loops in a course regardless of whether in P1 or P2; as such, if a cm is the length of the illustrated course, then the linear loop density is the same
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
It is not explicitly clear how to interpret the term “linear loop density.”  The recitation in [0013] “linear loop density is the inverse of the distance between corresponding elements of the two loops” is unclear as whether this is a specific definition and, if so, how it applies
[0111] seems to provide an example of linear loop density where “for example…there are approximately 4 loops per cm in portion P2 and 2.5 loops per cm in portion P1.  Therefore, the second linear loop density in the second portion P2 is approximately 60% higher than the first linear loop density in the first portion P1.”  As 2.5 is 60% of 4, it seems that linear loop density may be measured in loops per cm.  However, it is unclear how “loops per cm” is an “inverse of the distance between corresponding elements of the two loops” as disclosed in [0013].  
Furthermore, the recitation in [0123] “Fig. 2A…stitch height SH2 of loop Lo2 is smaller than the stitch height SH1 of loop Lo1.  Therefore, by knitting a number of loops Lo2 in the second portion P2 and a number of loops Lo1 in the first portion P1, the resulting linear loop density is higher in the second portion P2 than in the first portion P1” may provide some relationship with the linear loop density being an inverse of stitch height but it is unclear how the number of loops factor into such a relationship.  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 28 “wherein the knitted component comprises a shoe upper comprising a toe region and an instep region, and wherein the knitted second portion is arranged in the toe region and wherein the knitted first portion is arranged in the instep region, such that the toe region has a higher stiffness than the instep region” is not in the specification; examiner suggests placing the claim language verbatim into an appropriate section of the specification, such as the summary
Currently, for the footwear regions, the specification discloses:
 [0003] only recites as background “in a shoe upper, certain regions, such as a toe region…require more support than…the instep region”
[0045] recites “an upper comprising a knitted component…the upper may be quite stiff in a toe region…while it could be elastic in an instep region”
[0046] “article of footwear comprising an upper…may be quite stiff in a toe region…while it could be elastic in an instep region”
[0077] “article of footwear may be quite stiff in a toe region…while it could be elastic in an instep region”
Currently, for the comparison between the knitted portions, the specification discloses:
[0016] and [0053] and [0093] “second portion generally has a greater stiffness…than the first portion”
Nowhere in the specification is it yet specifically disclosed that the knitted second portion is in the toe region and the knitted first portion is in the instep region, making it so that the toe region is stiffer than the instep region, as previous recitations only indicate that the toe region is stiff while the instep region is elastic; as such, a specification antecedent basis objection is made; however, based on these excerpts and that applicant may further distinguish a portion of the knitted component is an upper, Claim 28 is not new matter; should applicant disagree, a 112(a) new matter rejection may be necessary
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-5, 7-11, 21-28 is/are rejected under U.S.C. 112(b).
	The term “linear loop density” in Claims 1 and 21 is unclear and therefore renders the claim indefinite.  Especially in light of the specification objection above and of applicant’s remarks on page 9 submitted 1/25/21, the metes and bounds of the terms are unclear.  Is it defined by the “opposite” of stitch height, where if an area has a greater stitch height, then that area has a lesser linear loop density?  What are the units of linear loop density? 
Dependent claims are rejected at the least for depending on rejected claims.
	Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Based on applicant remarks presented page 9 on 1/25/21, “linear loop density” has been interpreted to read as the opposite of stitch height; if the stitch height is taller, then the linear loop density is smaller
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fritze and Koh (WO 2016/144971), herein Fritze.
Regarding Claim 1, Fritze teaches a knitted component, especially for an article of apparel or footwear (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 5A-B; 6; [0001] "disclosures relates…to composite products made of a seamless knitted preform"; [0052] "preform 200 can be knitted into any shape or size"; Fritze teaches the preform which meets the structural limitations in the claims and performs the functions as recited such as being capable of  being utilized as recited, [0052] "preform 200 can be knitted into any shape or size"; where the embodiment utilized is Fig. 5B, but Figs. 5A and 6 constitute Fig. 5B and therefore are referred to throughout the rejection), comprising: 
a first knitted layer (206a) (see Figs. 5A-5B; [0049] "preform 200 preferably has two layers of knit (see walls or layers 206a, 206b as shown in Fig. 5B)"), comprising
a knitted first portion with a first linear loop density along a first direction (see annotated Fig. 5A below, where first direction is wale direction),
a knitted second portion with a second linear loop density along the first direction (see annotated Fig. 5A below),
wherein the second linear loop density is greater than the first linear loop density (see Fig. 5A, where second linear loop density is greater as the knitted second portion has at least one loop of lesser stitch height than the loops of the knitted first portion); and

    PNG
    media_image1.png
    815
    938
    media_image1.png
    Greyscale

a second knitted layer (206b; see Figs. 5A-5B; [0049] "preform 200 preferably has two layers of knit (see walls or layers 206a, 206b as shown in Fig. 5B)", comprising
a knitted third portion with a third linear loop density along a second direction (see annotated Fig. 5A below; as aforementioned, Fig. 5A better illustrates 206a and 206b of Fig. 5B and therefore is utilized for annotations),
a knitted fourth portion with a fourth linear loop density along the second direction (see annotated Fig. 5A below);

    PNG
    media_image2.png
    629
    724
    media_image2.png
    Greyscale

wherein the first knitted layer and the second knitted layer are connected by knitting and are of a unitary knit construction, and wherein the knitted component is weft knitted (see Figs. 5A-B and 6 for weft knitted, where Fig. 6 shows unitary and connected; [0041] “Fig. 6 illustrating…process of knitting preform 200”).
Regarding Claim 2, Fritze teaches all the claimed limitations as discussed above in Claim 1.
Fritze further teaches wherein the first knitted layer is connected to the second knitted over substantially an entire surface that forms an interface between the first knitted layer and the second knitted layer (see Fig. 6 for connected; see Fig. 5B for substantially an entire surface).
Regarding Claim 3, Fritze teaches all the claimed limitations as discussed above in Claim 1.
Fritze further teaches wherein the fourth linear loop density is greater than the third linear loop density (see aforementioned annotated Fig. 5A for third and fourth linear loop density, where fourth linear loop density is greater as the knitted fourth portion has at least one loop of lesser stitch height than the loops of the knitted third portion).
Regarding Claim 4, Fritze teaches all the claimed limitations as discussed above in Claim 1.
Fritze further teaches wherein the first direction is substantially parallel to the second direction (see Fig. 5B).
Regarding Claim 5, Fritze teaches all the claimed limitations as discussed above in Claim 1.
Fritze further teaches wherein the knitted first portion and the knitted second portion comprise at least one shared yarn (as aforementioned, see Fig. 5A for better view of 206a of Fig. 5B, where both knitted first and second portions form loops 202 and therefore are both of yarn 204 as recited by [0049] "knit of preform 200…is generally curved.  That is, yarn 204 follows an undulating path in the course-wise direction to form a population of generally curved non-closed loops 202.  Yarn 204 is shown as a single strand in Fig. 4A"); and/or
wherein the knitted third portion and the knitted fourth portion comprise at least one shared yarn (see Fig. 5A(see Fig. 5A for better view of 206b of Fig. 5B, where both knitted third and fourth portions form loops 202 and therefore are both of yarn 204 as recited by [0049] "knit of preform 200…is generally curved.  That is, yarn 204 follows an undulating path in the course-wise direction to form a population of generally curved non-closed loops 202.  Yarn 204 is shown as a single strand in Fig. 4A").
Regarding Claim 8, Fritze teaches all the claimed limitations as discussed above in Claim 1.
Fritze further teaches wherein a knitting pattern in the knitted first portion is the same as a knitting pattern in the knitted second portion (see Figs. 5A, 5B where both are of loops as a knitting pattern); and/or 
wherein a knitting pattern in the knitted third portion is the same as a knitting pattern in the knitted fourth portion (similar rejection applies as aforementioned for the knitted first and second portions).
Regarding Claim 9, Fritze teaches all the claimed limitations as discussed above in Claim 1.
Fritze further teaches wherein a type of yarn used in the knitted first portion is the same as a type of yarn used in the knitted second portion (as aforementioned, see Fig. 5A for better view of 206a of Fig. 5B, where both knitted first and second portions form loops 202 and therefore are both of yarn 204 as recited by [0049] "knit of preform 200…is generally curved.  That is, yarn 204 follows an undulating path in the course-wise direction to form a population of generally curved non-closed loops 202.  Yarn 204 is shown as a single strand in Fig. 4A"; as both are of 204, they are of the same type of yarn); and/or
wherein a type of yarn used in the knitted third portion is the same as a type of yarn used in the knitted fourth portion (similar rejection applies as aforementioned for the knitted first and second portions).
Regarding Claim 10, Fritze teaches all the claimed limitations as discussed above in Claim 1.
Fritze further teaches wherein a yarn used for at least one of the knitted first portion, the knitted second portion, the knitted third portion, and the knitted fourth portion of the knitted component comprises a melted meltable component ([0071] "in an alternative embodiment, the preform may be knit using...wooly nylon fiber", where nylon is known in the art as a polyamide, and it is known in the art that polyamides are a meltable component, see extrinsic evidence Doi et al USPN 4748078).

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fritze and Koh (WO 2016/144971), herein Fritze.
Regarding Claim 11, Fritze teaches an upper for an article of footwear (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 5A-B; 6; [0001] "disclosures relates…to composite products made of a seamless knitted preform"; [0052] "preform 200 can be knitted into any shape or size"; inasmuch as the term “upper” has been structurally defined, the preform meets the limitation; Fritze teaches the preform which meets the structural limitations in the claims and performs the functions as recited such as being capable of being for footwear, especially in light of [0052] "preform 200 can be knitted into any shape or size"; where the embodiment utilized is Fig. 5B, but Figs. 5A and 6 constitute Fig. 5B and therefore are referred to throughout the rejection), comprising
a knitted component according to claim 1 (see aforementioned rejection of Claim 1).

Claim(s) 21-23, 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fritze and Koh (WO 2016/144971), herein Fritze.
Regarding Claim 21, Fritze teaches a knitted component (see Figs. 5A-B; 6; [0001] "disclosures relates…to composite products made of a seamless knitted preform";  where the embodiment utilized is Fig. 5B, but Figs. 5A and 6 constitute Fig. 5B and therefore are referred to throughout the rejection), comprising: 
a first knitted layer (206a) (see Figs. 5A-5B; [0049] "preform 200 preferably has two layers of knit (see walls or layers 206a, 206b as shown in Fig. 5B)"), comprising
a knitted first portion with a first linear loop density along a first direction (see annotated Fig. 5A below, where first direction is wale direction),
a knitted second portion with a second linear loop density along the first direction (see annotated Fig. 5A below),
wherein the second linear loop density is greater than the first linear loop density (see Fig. 5A, where second linear loop density is greater as the knitted second portion has at least one loop of lesser stitch height than the loops of the knitted first portion); and

    PNG
    media_image1.png
    815
    938
    media_image1.png
    Greyscale

wherein the first knitted layer is weft knitted (see Figs. 5A-5B, 6 for weft knitted); and
a second knitted layer (206b; see Figs. 5A-5B; [0049] "preform 200 preferably has two layers of knit (see walls or layers 206a, 206b as shown in Fig. 5B)", comprising
a knitted third portion with a third linear loop density along a second direction (see annotated Fig. 5A below; as aforementioned, Fig. 5A better illustrates 206a and 206b of Fig. 5B and therefore is utilized for annotations),
a knitted fourth portion with a fourth linear loop density along the second direction (see annotated Fig. 5A below);

    PNG
    media_image3.png
    507
    583
    media_image3.png
    Greyscale

wherein the fourth linear loop density is greater than the third linear loop density (see aforementioned annotated Fig. 5A for third and fourth linear loop density, where fourth linear loop density is greater as the knitted fourth portion has at least one loop of lesser stitch height than the loops of the knitted third portion);
wherein the knitted first portion is arranged such that at least one loop of the first portion overlaps with at least one loo of the third portion (see Fig. 5B for overlap, as 206a and 206b overlap),
wherein a surface of the first knitted layer and the second knitted layer are connected to a surface of the second knitted layer (see Fig. 6 showing connected of Figs. 5A, 5B; [0041] “Fig. 6 illustrating…process of knitting preform 200”).
Regarding Claim 22, Fritze teaches all the claimed limitations as discussed above in Claim 21.
The body of Claim 22 is the same as the body of Claim 2.  As such, see the aforementioned rejection of the body of Claim 2 for the rejection of the body of Claim 22.
Regarding Claim 23, Fritze teaches all the claimed limitations as discussed above in Claim 21.
The body of Claim 23 is the same as a portion of the body of Claim 5.  As such, see the aforementioned rejection of the relevant portion in the body of Claim 5 for the rejection of the body of Claim 23.
Regarding Claim 25, Fritze teaches all the claimed limitations as discussed above in Claim 21.
The body of Claim 25 is the same as a portion of the body of Claim 8.  As such, see the aforementioned rejection of the relevant portion in the body of Claim 8 for the rejection of the body of Claim 25.
Regarding Claim 26, Fritze teaches all the claimed limitations as discussed above in Claim 21.
The body of Claim 26 is the same as a portion of the body of Claim 9.  As such, see the aforementioned rejection of the relevant portion in the body of Claim 9 for the rejection of the body of Claim 26.
Regarding Claim 27, Fritze teaches all the claimed limitations as discussed above in Claim 21.
The body of Claim 27 is the same as a portion of the body of Claim 10.  As such, see the aforementioned rejection of the relevant portion in the body of Claim 10 for the rejection of the body of Claim 27.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritze and Koh (WO 2016/144971), herein Fritze, as applied to Claim(s) 1-5, 8-10 above.
Regarding Claim 7, Fritze teaches all the claimed limitations as discussed above in Claim 1.
Fritze at least suggests wherein the second linear loop density is at least 20% larger than the first linear loop density (see Fig. 5A where a loop of the first knitted portion skips an entire course in which the second knitted portion exists, and therefore is at least 20% larger); and/or
wherein the fourth linear loop density is at least 20% larger than the third linear loop density (similar rejection applies as aforementioned for first and second linear loop density).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fritze, if necessary, to have the linear loop density ratio as recited based on how much of an air-tight design is desired ([0049]), as such a modification would be within the skill of one of ordinary skill in the art.



Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritze and Koh (WO 2016/144971), herein Fritze, as applied to Claim(s) 1-5, 8-10 above, further in view of Meir (US Publication 2016/0029736).
Regarding Claim 28, Fritze teaches all the claimed limitations as discussed above in Claim 1.
Fritze further teaches wherein the knitted component comprises a shoe upper comprising a toe region and an instep region (inasmuch as the structure for shoe upper, toe region, and an instep region has been defined, Fritze Fig. 5B layers further illustrated by Fig. 5A show a shoe upper with a toe region and instep region, furthermore as [0052] "preform 200 can be knitted into any shape or size"),
and wherein the knitted second portion is arranged in the toe region (where previously annotated knitted second portion is at least a portion of the toe region)
and wherein the knitted first portion is arranged in the instep region (where previously annotated knitted first portion is at least a portion of the instep region).

Fritze does not explicitly teach such that the toe region has a higher stiffness than the instep region.

Nevertheless, Meir teaches wherein the knitted component comprises a shoe upper comprising a toe region and an instep region ([0122] "Fig. 21 illustrates...knit structure 2140 and knit structure 2142 may be formed using a single gap alternating float loop"; [0124] "Fig. 22 illustrates knit structure 2240 and knit structure 2242...includes connected loops along the same wale that spans across multiple adjacent courses", where 2142 and 2242 are in the toe region; and 2140 and 2240 are located in at least a portion of an instep region; Meir teaches the regions which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized for toe and instep, especially as it depends on the size of a user’s foot),
and wherein the knitted second portion is arranged in the toe region (see aforementioned, 2142 and 2242)
and wherein the knitted first portion is arranged in the instep region (see aforementioned, 2140 and 2240).

Meir at least suggests such that the toe region has a higher stiffness than the instep region ([0127] "construction of knit structure 2240 and knit structure 2242 may allow for greater stretch resistance than knit structure 2140 and knit structure 2142").
Especially as Meir teaches that toe/instep regions are known to have stiffer/less stiff properties and especially as Meir Figs. 21 and 22 disclose a finite number of predictable solutions in terms of the arrangements of stiffness, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fritze’s toe region and instep region to use 2142 and 2240, respectively, as at least suggested by Meir based on the stiffness desired during intended use, especially as it is known in the art to provide more stiffness/less elasticity in the toe area (see extrinsic evidence Jeong USPN 7950071).  

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritze and Koh (WO 2016/144971), herein Fritze, as applied to Claim(s) 21-23, 25-27 above.
Regarding Claim 24, Fritze teaches all the claimed limitations as discussed above in Claim 21.
The body of Claim 24 is the same as a portion of the body of Claim 7.  As such, see the aforementioned rejection of the relevant portion in the body of Claim 7 for the rejection of the body of Claim 24.
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-11, 21-28 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.	
Nevertheless, for clarification-- 
In response to applicant’s remarks on page 6 that the term “knitting pattern” does not limit the term to an interpretation of “stockinette knitting pattern,” examiner acknowledges and agrees with such a statement.  Examiner clarifies that the term “knitting pattern” is not limited to an interpretation of “stockinette knitting pattern.”  
In response to applicant’s remarks on page 9 that stitch height cannot be interpreted the same as linear loop density, examiner respectfully disagrees and does not find argument persuasive-- as best understood, applicant means to act as their own lexicographer with the term “linear loop density”, as the term “density” is usually measured in weight/volume.  See MPEP 2111.01 IV--applicant may act as their own lexicographer if the applicant disavows or disclaims the full scope of a claim term in the specification and sets forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess.  Based on the recitations outlined in the specification objection, it is unclear whether applicant has specifically set forth a special definition.  And even if applicant has, it is unclear how the term “linear loop density” should be interpreted.  Examiner further notes that the claims can be read in light of the specification to help disclose what is included within broadest reasonable interpretation of the claims, but that limitations of the specification cannot be read into the claims.  See In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969), MPEP 2111.  Clarification is needed of the interpretation of the term, and amendments may need to specifically narrow the definition of linear loop density in the claims.  Until persuasively indicated otherwise, the term “linear loop density” can be interpreted the same as stitch height based on broadest reasonable interpretation.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Shields et al (USPN 4520635), Gobet et al (USPN 7192411), Thorneburg (USPN 4194249) are directed to stiffness in uppers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732